152 Ga. App. 422 (1979)
263 S.E.2d 228
McCLAIN
v.
HARVESTON.
58277.
Court of Appeals of Georgia.
Argued September 10, 1979.
Decided November 19, 1979.
J. Samuel Choate, Jr., for appellant.
Maurice Steinberg, for appellee.
SMITH, Judge.
Appellant McClain contracted with appellee for the latter to build a house on appellant's property. After appellee's completion of the structure, the roof allegedly began to leak, and appellant brought this suit sounding in contract and negligence against appellee. Appellant expressly abandoned his contract claim in the trial court, and he appeals from that court's grant of summary judgment on his negligence claim. We affirm.
The only recovery appellant sought was the cost of repairing or replacing his allegedly defective roof. Such a recovery is available only in a contract action. Appellant "simply sued for loss of the benefit of his bargain. Such damages are not recoverable in negligence." Chrysler Corp. v. Taylor, 141 Ga. App. 671 (234 SE2d 123) (1977). See Long v. Jim Letts Oldsmobile, 135 Ga. App. 293 (2) (217 SE2d 602) (1975).
Judgment affirmed. Quillian, P. J., and Birdsong, J., concur.